Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its dependent claims are allowable because Claim 1 specifically requires a control device, for a hydraulic machine, including a storage unit, a second calculation unit, and a measured value detection unit which are provided outside of the hydraulic machine, the measured value detection unit configured to detect an actual supply oil flow rate or its substitute numerical value for at least one of the hydraulic actuators; the storage unit is configured to store, for the at least one of the hydraulic actuators, a designed supply oil flow rate value or its substitute numerical value in a specific drive state for the at least one of the hydraulic actuators, the specific drive state being a state assumed when the at least one of the hydraulic actuators is driven with a specific engine rotation number and a specific manual operation amount; the second calculation unit is configured to calculate a correction coefficient for the control output value, by comparing the actual supply oil flow rate or its substitute numerical value detected by the measured value detection unit when the at least one of the hydraulic actuators is actually driven in the specific drive state; with the designed supply oil flow rate value or its substitute numerical value stored in the storage unit; and the control output value calculated by the first calculation unit is corrected with the correction coefficient calculated by the second calculation unit.  
Citations listed on form PTO-892 are cited for their relevance to the disclosed invention and to demonstrate the state of the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819.  The examiner can normally be reached on M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
June 4, 2021